UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6188


MARCELINO RODRIGUEZ-LUNA,

                  Petitioner - Appellant,

             v.

M. PETTIFORD, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:07-cv-03398-RBH)


Submitted:    June 3, 2009                  Decided:    June 16, 2009


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcelino Rodriguez-Luna, Appellant Pro Se.           Barbara Murcier
Bowens, Assistant United States Attorney,            Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcelino Rodriguez-Luna appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing     his   28   U.S.C.     §    2241   (2006)      petition.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for   the        reasons   stated      by    the    district      court.

Rodriguez-Luna v. Pettiford, No. 3:07-cv-03398-RBH (D.S.C. Jan.

28, 2009).     We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented        in   the    materials

before   the   court      and    argument     would   not    aid       the   decisional

process.

                                                                               AFFIRMED




                                          2